Title: From John Adams to Charles Francis Adams, 3 October 1815
From: Adams, John
To: Adams, Charles Francis


141
Dear Charles
Quincy October 3rd 1815

Mr John C Gray is to take this letter, & with it my fervent wishes for your happiness, & for that and the success of your education. We are anxious to know whether your parents have placed you in any public or private school, who are your instructors who your fellow Students, and what branches of Literature & Science you are taught. You have had great opportunities to see the masterpeices of the fine arts, in Russia, & in France, and now in England. I hope you will make it a serious persuit, to see especially, all the American Painters, Mr West, Mr Coply, Mr Trumbull & Mr Alston, and as many as possible of their productions. your advantages have been greater than those of your Brothers, especially, & above all, in the Society, Instruction & examples of your Parents. After all the Virtues of the heart are of more importance to your happiness, and usefulness, than all arts & Sciences, than all personal accomplishments, however elegant graceful or ornamental. Modesty, prudence, honour & fidelity will ensure you the good will of the world, no less than the approbation of your own mind. You may depend upon it, every deviation from moral rectitude, will make work for inward repentance, whether you acknowledge it to others or not. If your mind, is made like mine every incivility to others, of whatever age or class, which may even inadvertently escape you will give pain on the recollection to the end of your days. You & your brothers have fine opportunities for learning all the languages worth Knowing, Greek, Latin, Italian, German, & French. The Hebrew Alphabet, Lexicon & Grammar may occasionally gratify your curiosity if you should live as long as I have: but you & your brothers, must study for lives, as none of your Ancestors will never be rich enough to leave any of you independent of your own exertions; you must make your own fortunes by your Industry, Patience, Perseverance, Prudence & Frugality. Love to Parents & Brothers.
A.